Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed Sept. 16, 2020 is acknowledged and has been considered.
Drawings
The drawings are objected to because of the following:
Figure 1 should be apparently be designated by a legend such as --Prior Art-- because only that which is old is illustrated based on the specification at least at ¶¶0009, 0036.  See MPEP § 608.02(g).

    PNG
    media_image1.png
    276
    490
    media_image1.png
    Greyscale
In figures 1 and 2, the use of dark shading on numerous surfaces, where the drawing material also appears to have been passed through a half-tone filtering process renders the detail elements in these figures difficult to read and/or reproduce, additionally numerous spurious marks (dot patterns) surrounding the elements of the figures, the text, and the lead lines should be removed (see example region from figure 1, reproduced here).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 15 is objected to because of the following informalities:  In claim 15, line 2, it appears as though “rod” should be –road--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-8, 12, 13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 3, lines 2 and 3, the use of “relatively” to modify “long” and “short” is confusing to the extent that the standard or value to which the times are being compared is not set forth (e.g., relatively short with respect to what?). 
A similar condition is found in claim 13, lines 2 and 4. 
In claim 5, line 3, the term “anti-phase wave road” is confusing in that it is not clear (a) what precise attributes of a road form the claimed “anti-phase wave” and (b) whether the particular aspects of a roadway are being claimed in association with the apparatus and are positively required for the definition of the apparatus. 
In claim 12, lines 3-5, the claim is written to depend from a method claim, but does not recite a further method limitation, and rather recites only apparatus limitations. 
In claim 15, line 3, the term “anti-phase wave road” is confusing in that it is not clear (a) what precise attributes of a road form the claimed “anti-phase wave” and (b) whether the particular aspects of a roadway are being claimed in association with the method and are positively required for the definition of the method.
As such, it is not entirely clear that the claim further limits the method claim from which it depends. While the use of apparatus limitations in a method claim is not prohibited, and is useful in describing an intended venue for the performance of a method, a claim apparently relying on only apparatus limitations to further limit a method results in a recitation of unascertainable scope (and potentially a hybrid claim which does not constitute one statutory type of invention), since the method steps themselves are not actually further limited.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Toyota Motor Corp. (JP 2007-168716, cited by applicant, hereafter “JP-‘716”) in view of Hitachi LTD. (JP 2007-91099, cited by applicant, hereafter “JP-‘099”) and Urababa et al. (EP 1 893 429). Initially, JP-‘716 teaches a vehicle having a stabilizer arrangement (one or more of 3f, 3r) where the coupling between left and right stabilizer sides may be controlled (4f, 4r), the arrangement including a steering angular velocity detection unit (71) configured to detect a steering angular velocity, a steering angle detection unit (70), configured to detect a steering angle of the vehicle, a control unit (100) configured to determine a turning status of the vehicle based on the steering angle velocity (¶0040: “The steering speed sensor 71 is provided, for example, in the steering device 5 l, and is configured to detect the steering speed of the steering wheel 5 w, and to electrically connect the steering wheel 3 w to the control device 100, and to transmit the detected steering speed to the control device 100”) and the steering angle information (¶0039: “The steering angle sensor 70 is provided, for example, in the steering device 5 l and detects a steering angle of the steering wheel 5 w. Further, it is electrically connected to the control device 100 and is configured to transmit the detected steering angle to the control device 100”); wherein the control unit controls the coupling between the respective sides of the stabilizer[s] in accordance with the detached steering angle and steering angular velocity as well as the velocity of the vehicle measured via a vehicle speed sensor (72), (¶0042: “the roll control apparatus for a vehicle according to the present embodiment includes a control unit 100, a rigidity adjusting unit (4 f and 4 r), a suspension ( 6 fr, 6 fl, 6 rr and 6 rl), a steering angle sensor 70, a steering speed sensor 71, and a vehicle speed sensor 72. For example, when the vehicle 1 travels, the control device 100 appropriately controls the rigidity adjusting unit (4 f and 4 r) or the suspension ( 6fr,6fl,6rr and 6 rl) according to the detected value of each sensor”). 
While teaching an arrangement for controlling coupling of the sides of a torsion bar to control rigidity and force-transfer, the JP-‘716 reference does not expressly teach that the controlled coupling is a clutch, which includes a ball-shaped clutch coupling member and a groove shaped surface on which the coupling member is moved, which controls coupling and release.  
The JP-‘099 references teaches that a long-known coupling structure for connecting the lateral sides of a torsion bar (7a, 7b) in a vehicle suspension includes a clutch structure which includes one or more ball-shaped coupling members (e.g., 40a, 40b), and a groove shaped surface (17a) on which the coupling members are moved which the vehicle is in operation, through which the coupling is made or released, the control of the coupling or release being made via at least one actuator (15a, 15b). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the coupling structure between the sides of the torsion bar as initially taught by JP-’716 as using a clutch mechanism with a ball and groove structure as taught by JP-‘099 for the purpose of achieving a robust control over engagement using a simpler mechanism which requires minimal parts and is inexpensive to construct and install.
The reference to JP-‘716 as modified by JP-‘099 does not expressly teach the time or speed of coupling as being made in response to the turning velocity, setting the time of engagement as being long (i.e., a slow speed of engagement) for steady slower  turn and as being short (i.e., a fast speed of engagement) for faster turning speeds. 
Urababa et al. teach that it is well known in a vehicle suspension system including stabilizer apparatus (14 in general) providing a torsion bar element with couplable lateral sides (20, 22, 24) and an actuator for providing coupling between the sides, wherein at the time of higher steering speed, a higher speed (and operating current) for the actuator which couples the two lateral sides of the torsion bar is selected. (¶0068: “…when the steering speed is large, the actuator 30 is preferably operated rapidly”). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the engagement actuator between the two sides of the torsion bar of the arrangement taught by JP-‘716 as modified by JP-‘099 as being specifically controlled to operate quickly (i.e., a fast speed corresponding to a shorter time) with higher steering speeds, as taught by Urababa, for the purpose of ensuring that the stabilizer stiffness change positively corresponds to the change in roll movement quickly when necessary (i.e., when the steering velocity is high), to the extent that a high steering velocity will result in a fast change in roll moment, which will resultantly require a faster response from the control of the torsion bar. 
While the reference to Urababa et al. does not expressly state that when the steering speed is lower, the actuator is operated slowly (i.e., taking a longer time), the reference does positively teach that the control gain which is applied to the operating current of the actuator is lower for lower steering speeds (figure 5b), the speed of operation of the actuator being proportional to the current applied to it, and as such, it is understood that the operating speed of the actuator is reasonably seen as slower at lower steering speeds.
As regards claims 9 and 19: The reference to JP-‘716 as modified by JP-‘099 and Urababa et al. does not expressly teach that the adjustment of clutch coupling time in response to determined turning velocity is made by reference to a lookup table. It is notoriously old and well known to provide a field of control system response characteristics in a lookup table (rather than being calculated each time the response is needed) for the well known purpose of reducing the calculation requirements of a processor, particularly where the operating plant is of a generally stable architecture (such as a commercially-built vehicle). As such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the response time needed for a particular steering speed as taught by JP-‘716 as modified by JP-‘099 and Urababa et al. in a lookup table, rather than requiring calculation during operation, so as to provide a faster response and require less processing time and/or processor cycles, resulting in a more responsive control.
As regards claims 10 and 20, the reference to JP-‘716 as modified by JP-‘099 and Urababa et al. teaches control of a time period for coupling via an actuator, but does not expressly teach the deciding of a target position, where the target position of the clutch is the target position of the clutch coupling member. Initially, the references as combined recognize different coupling levels to achieve different levels of force transfer between sides of the torsion bar (e.g., by setting a desired rigidity), and one of ordinary skill in the art would reasonably recognize that when controlling a clutch to provide a variable degree of engagement, the setting of a position of the clutch allows the setting of the degree of engagement. As such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the control of the clutch as using a target position, for example the target position of the coupling member[s], in order to provide accurate control of the setting of the level of engagement via the control unit, the use of clutch position providing an accurate measurement of setting the level of clutch engagement (e.g., rather than arbitrarily setting a control value).  
As further regards claims 11, 12, 13, 19 and 20 (and applicable to the interpretation of claim 14 as covered in the following rejection), the references as combined, while not necessarily expressly mentioning method steps, are functional to perform the operations of sensing steering angle, steering angle velocity and vehicle velocity, forwarding the sensed variables to the controller and controlling the coupling between sides of the stabilizer bar, and as such to the extent that these method operations may not be explicit in the references, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to for the references as combined to perform the operations as claimed for the purpose of achieving the disclosed operative functions taught in the references.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyota Motor Corp. (JP 2007-168716, cited by applicant, “JP-‘716”) in view of Hitachi LTD. (JP 2007-91099, cited by applicant, “JP-‘099”), Urababa et al. (EP 1 893 429) and “Toyota Motor Copr et al.” (JP S63-279917, cited by applicant, hereafter “JP-‘917”). The references to JP-‘716, JP-‘099 and Urababa et al. are discussed above and do not specifically teach that the vehicle velocity detection device (e.g., vehicle speed sensor 72, as provided initially by JP-‘716) is used in combination with the determination of turning, and wherein a lookup table is provided for setting control differently based on the vehicle velocity. JP-‘917 teaches that it is well known to use vehicle speed in setting control responsive to steering angle to provide thresholds for control conditions, and to use a lookup table (see figure 7) for this process. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the control unit of JP-‘716 as modified by JP-‘099 and Urababa et al. as taking into account the vehicle speed in setting the output of the control parameters, and using a lookup table as taught by JP-‘917, for the purpose of ensuring that the suspension response is stable for both high and low speed driving conditions (i.e., by using vehicle velocity as a variable) while not requiring substantial processing resources (i.e., by using a lookup table) to perform the control.
Allowable Subject Matter
Claims 5-8 and 15-18, as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Note that in the instance that applicant’s clarification of claims 5-8 and/or claims 15-18 results in a claim which may be subsequently reasonably rejected by the prior art, such a rejection would made in the following office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nuss, Fader et al. and Hawkins et al. teach a torsion bars with controlled engagement and disengagement; Madau et al. teach an arrangement for suspension control using steering angle, yaw rate and vehicle speed; Urababa et al. (different than the EP reference relied upon above) teach a controllable stabilizer coupling arrangement; Yasui et al. teach a stabilizer structure which includes management of plural thresholds associated with vehicle speed, and an estimated lateral acceleration value; Beetz et al. teach a stabilizer clutch arrangement allowing variable engagement; Mizuta et al. teach a stabilizer control arrangement which includes determination of lateral acceleration; Park teaches a clutch apparatus which appears to be that of the instant application.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616

								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616